DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed February 24, 2022 has been entered. Claims 44-47, 49-56, 58-64, 66-73, and 75 are pending in the application. Claims 44-47, 49-51, 56, 61-64, 66, and 67 are presently amended. The independent claims are claims 41 and 61.
The examiner notes that claims 49 and 58 remain pending, as the applicant correctly notes in footnote one of the Remarks. The Office Action Summary dated November 24, 2021 on line 5, and the Non-Final Rejection of the same date on page 2, incorrectly stated that these claims were not pending. Rather, claims 48 and 57 were previously canceled, as well as others. 
The applicant's arguments in the Remarks dated February 24, 2022 have been fully considered. The applicant argues under the heading “The Rejection of Claims Under § 112” that the size of the occluded location is not the only concept that the disclosure teaches with regards to how a velocity of a potentially occluded object is determined. The applicant stresses that the “type” of the object—such as a car instead of a pedestrian—is also contemplated. That is true, but as the application states, a car cannot fit between two closely parked cars, but a pedestrian can. In any case, the applicant has amended independent claim 44 to teach: “and wherein the velocity limit is based on a type of the potential occluded object that can be occluded at the location and a possible action that can be performed by the type of the potential occluded object;”. A type of the potential occluded object that “can be occluded at the location” is essentially, in one broad reasonable interpretation, an object that can fix in the occluded location. An object that can fix “can be occluded at the location,” while an object that cannot fix cannot be occluded at the location. The amendment quoted above also further teaches that this occluded object that can be occluded at the location is assigned a “type” and that type is related to a “velocity limit” of the object. For example, a car can have one velocity limit while a pedestrian can have a different lower one. The quoted amendment therefore resolves the written description issue raised in the 35 U.S.C. § 112(a) rejection in the last Detailed Action. Since the quoted amended language exists in both the two independent claims, 44 and 61, the 35 U.S.C. § 112(a) rejection for both claims are withdrawn. There are therefore no more rejections. 

Allowable Subject Matter
Claims 44-47, 49-56, 58-64, 66-73, and 75 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claim 44, the prior art of record fails to teach or suggest the limitations of the claim, alone or in combination. Close prior art and the reasons they do not teach claim 44 of the present application are as follows:
Sakai et al. (US2017/0369051 A1) teaches that partially occluded objects can be identified and in paragraph 0070 “specific driving actions” can be taken “with respect to the obstacle”. Paragraph 0061 teaches that if an object is “heavily occluded” (defined by the occlusion status being greater than a first occlusion status threshold) then the vehicle can drive in a “conservative driving maneuver” including sharp braking. The disclosure teaches in paragraph 0102 that the partially occluded obstacle will be matched using a classification algorithm, and then the host vehicle will drive accordingly. As seen in the Figures 3-7, the obstacles are not fully occluded. Therefore, Sakai does not teach the present application, claim 44. Furthermore, Sakai does not teach, as the present application does, determining a maximum speed of a potential object based on the size of an occluded location.
Silva et al. (US2020/0225669 A1), a Zoox application, teaches in paragraph 0061 a system in which a host vehicle can determine the size of an occluded region. The vehicle can slow down near an occluded region. Sakai does not teach, as the present application does, determining a maximum speed of a potential object based on the size of an occluded location. Paragraph 0060 and Fig. 4 teach that “in some cases, the map data may provide insight to other potential hazards which may be considered as a result of the location of the object 410, such as a delivery driver accessing a building near the object 410 to make a delivery, a bicyclist traversing the narrow area between the object 410 and a sidewalk, and so forth. These considerations may increase (or decrease) an importance associated with different regions of the predicted environment 418 when selecting a trajectory for the vehicle 404 to follow in the environment.” Yet this still does not teach determining a maximum speed of a potential object based on the size of an occluded location.
Silva et al. (US2019/0384302 A1), teaches in paragraph 0096 and Fig. 5 that an “occlusion grid length 518 can be sized such that the vehicle 102 traversing the intersection 110 associated with the intersection distance 506 at an average velocity of the vehicle 102 cannot be intersected by a vehicle traveling at the speed limit 512 (plus a safety factor) if the occlusion grid 516 is clear when the vehicle 102 initiates its trajectory.” Yet Silva teaches setting an occlusion region rather than detecting it. Silva then teaches waiting a predetermined amount of time to make sure the region is clear of obstacles. For example, waiting a few seconds to let all cars that might be in the area exist the area. But Silva does not teach adjusting the wait time based on whether the area is too small for a car, say, but large enough for a pedestrian, nor adjusting the host vehicle speed based on such an analysis. Paragraph 0119 and Fig. 9 teach determining whether a vehicle can “ ‘see over’ the crest of the hill” and the host vehicle adapting its velocity accordingly. Yet this still does not teach that the velocity is adjusted based what type of potential object may be able to fit in the occluded area. 
See paragraphs 0112-0113 and Fig. 8 for identifying a pedestrian, identifying an occluded region, and then, in step 816, predicting trajectories of the pedestrian. But in this case, the pedestrian is not initially occluded. The characteristics of the pedestrian, such as its velocity, is known. This contrasts with the current application. 
Wilkinson et al. (US2019/0025843 A1) teaches that some regions that a vehicle may drive past, such as a region between two parked cars (see Fig. 4A and paragraph 0094), may have occlusions. Therefore, the vehicle may drive by these regions “at a reduced speed” (see paragraph 0093). Yet Wilkenson does not teach calculating a velocity limit for the potential object, as the present application does. Paragraph 0135 teaches identifying “detected objects including current object states and predicted object locations and/or trajectories”. The context of this statement and the rest of the disclosure make clear that this means, first, detecting an actual moving object, then making predictions about its future location. Therefore, this phrase does not read on the present amendment, which teaches calculating a velocity limit of an occluded object. Paragraph 0096 and Fig. 5 of Wilkinson teach that there may be pedestrians between vehicles, and that it therefore “may be desirable to reduce the vehicle travel speed to allow for an appropriate response time to such an unseen object.” Yet this does not teach calculating the maximum speed of the particular object that could possibly be occluded given the size of the occluded region, as the present application teaches. 
Paragraph 0419 of the present application teaches: “a potentially fast car cannot be occluded between two closely parked cars, but a pedestrian can”. In the present application, the velocity limit is “calculated” based on the size of the occluded region. “What can be occluded…and what is the worst case” is what the what the present application teaches (see paragraph 0419). While Wilkinson somewhat vaguely states that the velocity of the host vehicle past occluded regions will be reduced, Wilkinson does not go on to state that the velocity of a potential object jumping out from that occluded region will be calculated based on the size of the occluded region and what type of object can fit in that occluded region, and then factoring that calculation into the speed the host vehicle. 
Qiu (US2018/0261095 A1) teaches using V2V for detecting an occluded pedestrian. If a first vehicle cannot see a pedestrian because the pedestrian is blocked by a second vehicle, but the second vehicle can see the pedestrian, the sensor data from the second vehicle will be communicated to the first vehicle (see paragraph 0064). Qiu does not teach determining what type of object can fit in an occluded area and how fast that object can go. Therefore, it does not read on the present application’s claims. 
Broggi et al. (US2009/0303026 A1) teaches identifying objects such as cars that may create occluded areas (see paragraph 0033 and Figs. 2, at least). The object blocking the host vehicle’s sensors are identified using edge detection. That blocked area creates a region of interest at which pedestrians are especially checked for (see paragraph 0063). However, Broggi teaches that the pedestrian or bicyclist must still at some point become visible for the host vehicle to take action (see claim 3). Broggi also does not teach differentiating potential velocities by different types of potential objects based on the size of the occluded region. 
The other independent claim, claim 61, is substantially similar to claim 44, and allowable for at least the same reasons as claim 44. The dependent claims are allowable for at least the same reasons as the independent claims. Therefore, all the claims are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665